Exhibit 10.1

First Amendment to Employment Agreement

This First Amendment to the employment agreement by and between THE WARNACO
GROUP, INC., a Delaware corporation (together with its successors and assigns,
the “Company”), and MARTHA J. OLSON (the “Executive”), dated as of October 31,
2011 (the “Agreement”), is made and entered into on the date written below. All
definitions not defined herein have the meaning ascribed to such terms in the
Agreement.

WHEREAS, the Company and the Executive desire to amend the Agreement to ensure
that Section 3(d) of the Agreement relating to the Supplemental Awards conforms
with the same provision for other executive officers;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

 

1. Section 3(d) of the Agreement is amended by replacing such provision in its
entirety with the following:

(d) Supplemental Award. During the Term beginning with fiscal year 2011,
provided the Executive is employed by the Company on the applicable grant date,
the Executive shall be entitled to an annual award with an aggregate grant date
value equal to 10% of the sum of Base Salary plus Annual Bonus as defined in
this paragraph 3(d) if the Executive will be less than less than age 60 at the
end of the applicable fiscal year and 13% of such amount if the Executive will
be age 60 or older by the end of the applicable fiscal year (“Supplemental
Award”). For this purpose, Base Salary shall be the Base Salary paid to the
Executive for the fiscal year prior to the award year and Annual Bonus shall be
the annual bonus awarded to the Executive by the Board for such fiscal year. The
Supplemental Award shall not be awarded to the Executive until after the
determination by the Board of the Executive’s annual bonus for the prior fiscal
year and 50% of the value of the Supplemental Award shall be awarded in the form
of restricted shares pursuant to the applicable Stock Incentive Plan (“Career
Shares”) and 50% shall be awarded in the form of a credit to a bookkeeping
account maintained by the Company for the Executive’s account (the “Notional
Account”). Any Career Shares awarded hereunder shall be governed by the
applicable Stock Incentive Plan and, if applicable, any award agreement. For
purposes of this Section 3(d), each Career Share shall be valued at the closing
price of a share of the Company’s common stock (“Share”) on the date that the
Supplemental Award is made. For the Notional Account, the Company shall select
the investment alternatives available to the Executive under the Company’s
401(k) plan. The balance in the Notional Account shall periodically be credited
(or debited) with the deemed positive (or negative) return based on returns of
the permissible investment alternative or alternatives under the Company’s
401(k) plan as selected in advance by the Executive (and in accordance with the
applicable rules of such plan or investment alternative) to apply to such
Notional Account, with such deemed returns calculated in the same manner and at
the same times as the return on such investment alternative(s). The Company’s
obligation to pay the amount credited to the Notional Account, including any
return thereon provided for in this Section 3(d), shall be an unfunded
obligation to be satisfied from the general funds of the Company. Except as
otherwise provided in Section 5



--------------------------------------------------------------------------------

below or the applicable Stock Incentive Plan and provided that the Executive is
employed by the Company on such vesting date, any Supplemental Award granted in
the form of Career Shares will vest as follows: 50% of the Career Shares will
vest on the earlier of the Executive’s 62nd birthday or upon the Executive’s
obtaining 15 years of “Vesting Service” and 100% of the Career Shares will vest
on the earliest of (i) the Executive’s 65th birthday, (ii) upon the Executive
obtaining 20 years of “Vesting Service” or (iii) 10th anniversary of the date of
grant. Except as otherwise provided in Section 5 below, and provided that the
Executive is employed by the Company on such vesting date, any Supplemental
Award granted as a credit to the Notional Account (as adjusted for any returns
thereon) (“Adjusted Notional Account”)) shall vest as follows: 50% on the
earlier of the Executive’s 62nd birthday or upon the Executive obtaining 5 years
of “Vesting Service” and 100% on the earlier of the Executive’s 65th birthday
and upon the Executive obtaining 10 years of “Vesting Service”. In addition, any
unvested Adjusted Notional Account shall vest upon a Change in Control as
defined in Section 1(d)(i) or (ii) hereof which also qualifies as a “change in
control event” under Section 409A (“409A Change in Control Event”). For purposes
of this Section 3(d), “Vesting Service” shall mean the period of time that the
Executive is employed by the Company as an executive officer. Subject to
Section 15(b) hereof, upon vesting the Career Shares will be delivered to the
Executive in the form of Shares. The vested balance in the Adjusted Notional
Account, if any, shall not be distributed to the Executive until there has been
a Separation From Service or, if earlier, there has been a 409A Change in
Control Event and, at such time, shall only be distributed at the earliest time
that satisfies the requirements of this Section 3(d). Upon a 409A Change in
Control Event, the vested Adjusted Notional Account, subject to Section 15(b)
hereof, shall be paid to the Executive in a lump-sum cash payment. In addition,
if the Executive’s employment is terminated for any reason, after taking into
account Section 5 hereof, any unvested Supplemental Awards (whether in the form
of Career Shares or the Adjusted Notional Account) shall be forfeited and any
vested balance in the Adjusted Notional Account, subject to Section 15(b)
hereof, shall be paid to the Executive in a cash lump-sum payment immediately
following the Executive’s Separation From Service; provided, however, that if
the Executive is a “specified employee” as determined pursuant to Section 409A
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
and the regulations promulgated thereunder (“Section 409A”) as of the date of
the Executive’s Separation From Service, such distribution shall not be made
until the first business day of the seventh calendar month following the month
in which the Executive’s Separation From Service occurs. The Executive can elect
to delay the time and/or form of payment of the Adjusted Notional Account under
this Section 3(d), provided such election is delivered to the Company in writing
at least 12 months before the scheduled payment date for such payment and the
new payment date for such payment is consistent with the applicable deferral
rules under Section 409A. Upon the expiration or termination of the Term, the
vesting and payment dates in this Section 3(d) (without regard to Section 5,
except as otherwise expressly provided in Section 5(d) of this Agreement) and
the election right in this Section 3(d) shall continue to apply to any
outstanding Supplemental Award.

 

2. Except as otherwise set forth herein, the Agreement continues in full force
and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written below.

 

    THE WARNACO GROUP, INC.     By:   /s/ Helen McCluskey     Name:   Helen
McCluskey     Title:   Chief Executive Officer     THE EXECUTIVE    

/s/ Martha J. Olson

    Martha J. Olson

Date: March 8, 2012